Citation Nr: 0917939	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

4.  Whether the combined rating for service-connected 
disabilities was correctly calculated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to 
April 1970.  His awards and decorations include the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge in a videoconference hearing in March 
2009.  A transcript of that hearing has been associated with 
the claims files.


FINDINGS OF FACT

1.  Throughout the initial rating period, the impairment from 
the Veteran's PTSD has most closely approximated deficiencies 
in most areas.
 
2.  The Veteran has been unable to maintain substantially 
gainful employment as a result of his PTSD from the effective 
date of service connection for PTSD, January 30, 2006, to the 
present. 

3.  The Veteran's duodenal ulcer is manifested by recurring 
episodes of severe symptoms, with recurring episodes of 
severe symptoms or continuous moderate manifestations; it is 
not productive of anemia, weight loss or incapacitating 
episodes averaging 10 days or more in duration at least four 
times a year.  

4.  The Veteran's combined rating for service-connected 
disabilities was correctly calculated by the RO.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

3.  The criteria for a rating of 20 percent, but not higher, 
for duodenal ulcer have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2008).

4.  Revision of the previously-computed combined rating for 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.323, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the Veteran was provided all 
required notice in response to his increased rating claim in 
a letter mailed in July 2006, prior to the initial 
adjudication of the claim.  This is not a case in which a 
noticeable worsening or increase in severity of the 
disability would not entitle the Veteran to a higher rating.  
In any event, the Veteran was informed of the criteria for 
rating the disability in the Statement of the Case.  

The veteran was provided all required notice in response to 
his initial rating claim in a January 2007 letter.  Although 
this letter was sent after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the initial rating and 
increased rating claims herein decided.  In this regard, the 
Board notes that service treatment records (STRs) and VA and 
non-VA outpatient records were obtained, and the Veteran was 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim, 
and the Board is also unaware of any such evidence.

With respect to the combined rating issue, the Board notes 
that the pertinent facts are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the TDIU claim, the Board has determined that 
the evidence currently of record is sufficient to establish 
that the Veteran has been unemployable as a result of his 
PTSD throughout the initial-rating period.  Therefore, no 
additional development is required before the Board decides 
this claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Although the record contains remote 
clinical information pertaining to the Veteran's duodenal 
ulcer, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant discussion of 
that information.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The rating criteria are as follows.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In the March 2006 rating decision on appeal, the RO assigned 
an initial rating of 30 percent for the Veteran's PTSD, from 
January 30, 2006, the effective date of service connection.  
During the pendency of the claim, the rating was increased to 
50 percent, effective January 30, 2006, in a September 2007 
decision by a Decision Review Officer.  This did not satisfy 
the Veteran's appeal.

The Veteran asserted in his claim for service connection that 
he experienced flashbacks, night sweats and nightmares, and 
social isolation with hypervigilance.  He also stated he had 
frequent morbid feelings and sometimes didn't care if he 
would live or die.

In February 2006 the Veteran submitted a VA Form 21-4198 
(Statement in Support of Claim) asserting he had daily 
intrusive memories of Vietnam, insomnia and vivid nightmares 
of combat.  He reported irritability and violent outbursts, 
as well as agoraphobia.

The Veteran had a VA examination in March 2006 in which he 
reported experiencing nightmares and flashbacks every month, 
aggravated greatly with Iraq war news.  He reported 
intermittent sleep of a few hours at a time, interrupted by 
nightmares that would cause him to wake up screaming.  The 
Veteran stated he worked for several employers installing 
carpeting and tiles, but lacked the social skills to remain 
on the job and would quit after an argument or a minor 
difference of opinion.  On examination the Veteran's affect 
was dysthymic and he was oriented times two.  He endorsed 
suicidal ideation but denied intent.  The examiner diagnosed 
severe PTSD with history of substance abuse (Axis I), 
avoidant personality disorder (Axis II), and ulcers, 
nightmares and unemployment (Axis IV).  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 50.

The Veteran's wife submitted a letter to VA in March 2006 
stating she had known the Veteran for 25 years and been 
married to him for 15 years.  The Veteran was very reluctant 
to be in crowds and would avoid functions such as weddings, 
funerals and parties; when around crowds he would exhibit 
anxiety attacks.  He was also irritable and would become 
violent if he did not have his way.  The Veteran hardly 
worked anymore, and would rarely leave the house or answer 
the telephone.  He was hypervigilant and constantly guarding 
the house and watching his back.  He also tended to sleep 
badly, being awake at odd hours and thrashing and hitting out 
in his sleep.

The Veteran's wife submitted a letter in July 2006 asserting 
that the Veteran's PTSD made it difficult for him to keep 
medical appointments.  Also, the Veteran's sleep patterns 
were severely disrupted and he tended to be very irritable.

The Veteran had a VA psychiatric assessment in July 2006 in 
which he reported feeling progressively more depressed over 
the past several years.  He reported experiencing anhedonia 
and unwillingness to go out if he could help it.  The Veteran 
reported his symptoms interfered with his ability to go out 
and take jobs as a carpenter.  He endorsed passive suicide 
ideation but denied active ideation or intent, and also 
denied history of attempt.  He reported an occasional impulse 
to strike his wife, but denied having ever done so.  He also 
reported occasionally having a strong feeling that something 
bad was about to happen.  Current PTSD symptoms were 
nightmares, irritability and social withdrawal.  On 
examination the Veteran exhibited mild psychomotor 
retardation and depressed/anxious mood.  He denied active 
homicidal or suicidal ideation.  The Veteran was oriented 
times three and alert; his speech was coherent, rational and 
goal-directed.  The range of affect was constricted.  There 
were no hallucinations, paranoia or delusions.  Associations 
were intact, intelligence was average, and intention and 
concentration were both good.  No memory deficits were 
detected, and judgment and insight were both fair.  The 
examiner diagnosed PTSD and major depressive disorder, and 
assigned a current GAF score of 55.

The Veteran presented to VA urgent care in July 2006 
complaining of ulcer pain and also of PTSD symptoms.  He 
endorsed frequent nightmares, not sleeping, and not caring 
whether he lived or died.  He also reported frustration, road 
rage, occasional decrease in appetite and increased ulcer 
pain.  

A VA psychiatric outpatient note dated in August 2006 shows 
the Veteran reported being easily angered and fighting with 
his wife and all his friends.  He reported depression, 
anxiety, flashbacks, insomnia and nightmares.  He stated he 
had to change jobs frequently because he would be fired for 
fighting; he was not currently working.  His siblings and his 
mother tended to avoid him because of his anger, and he had 
no current friends.  The Veteran was observed to be 
disheveled in appearance.  His speech was normal, affect was 
worried and mood was labile.  He denied auditory/visual 
hallucinations, delusions, or assaultive behavior.  He 
endorsed a history of homicidal/suicidal ideation but denied 
intention or plan.  He was oriented times two.  Memory was 
impaired for remote events, cognitive function was impaired 
and judgment was mildly impaired.  Insight was fair.  The 
examiner diagnosed PTSD and assigned a GAF score of 50.

The Veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) in September 2006 asserting that he was paranoid 
and extremely isolated; he chose to avoid his father's 
funeral and his son's wedding.  He also stated that he did 
not bathe regularly.

A VA psychiatric outpatient note dated in August 2006 shows 
the Veteran reported continued impairment of social 
functioning and inability to handle interpersonal 
relationships.  PTSD symptoms included nightmares of trauma 
experiences, psychological distress at exposure to reminders 
of trauma experiences, loss of interest in significant 
activities, detachment or estrangement from others, 
irritability or outbursts of anger, and difficulty 
concentrating.  The clinician assigned a current GAF score of 
45.

VA psychiatric outpatient notes dated in February 2007 show 
the Veteran reported medications had helped his panic 
symptoms somewhat but made him groggy.  The provider noted 
that the Veteran had experienced psychiatric numbing until 
recent psychological exposure to reminders of traumatic 
experiences, including ongoing life stressors and war news 
from the Middle East and Southwest Asia.  The Veteran 
appeared to be appropriately groomed and dressed; his mood 
was depressed and his affect was consistent with his mood.  
He was oriented times three, and his thought process was 
rational and goal-oriented.  There was no evidence of 
hallucinations or delusions.  The Veteran had a constricted 
affect at the beginning of the interview.  There were no 
defects of memory, and judgment and insight were intact.  The 
clinician assigned a current GAF score of 55.

The Veteran had a VA psychiatric examination in May 2007 in 
which his wife reported he was a homebody who avoided being 
in crowds, even during important family events; he also 
avoided telephone calls, rarely left the house, and hardly 
worked anymore.  She stated the Veteran was touchy and moody, 
tending to throw things when irritated.  She stated the 
Veteran had mercurial mood swings from dominating to good-
natured.  She described the Veteran as hypervigilant, with 
guarding behavior around the house.  The examiner stated the 
Veteran appeared to have substantial occupational impairment 
over the past several years because of his difficulty dealing 
with people.  The Veteran was estranged from most of his 
family and had no real friends, and took no pleasure in any 
activities.  During the interview the Veteran was tense and 
his affect was constricted.  Speech was monotone but 
otherwise within normal limits.  There were no homicidal or 
suicidal thoughts.  Thought process was clear, coherent, 
goal-oriented, and logical.  Thought content was free from 
obsessions, compulsions, delusions or hallucinations.  There 
was no indication of any major concentration or memory 
disturbances.  Judgment and insight were characterized as 
"pretty good."  The examiner diagnosed continued evidence 
of severe PTSD and probable major depression in partial 
remission.  The examiner stated the major depression was 
comorbid with PTSD and the respective symptoms could not be 
teased apart.  The examiner reiterated the Veteran had not 
been able to be gainfully employed on a regular basis at any 
point for the past decade, probably related to his PTSD.  The 
examiner assigned a current GAF score of 41-50.

The Veteran underwent a VA PTSD study in August 2007.  The 
examiner noted the Veteran had worked on-and-off as a carpet 
installer for many years until he retired in 2001; during his 
working years he would frequently lose jobs because of 
difficulty managing his anger.  The Veteran reported current 
social isolation and hyper-arousal; he also described loss of 
interest in activities he used to find pleasant.  He also 
reported intrusive thoughts and sleep disruption.  The 
Veteran had appropriate dress and hygiene.  His speech was 
coherent, clear and goal-oriented.  The Veteran was alert and 
oriented times three and denied hallucinations or delusions.  
Judgment appeared to be intact.  The Veteran's mood was 
dysthymic and he occasionally avoided eye contact.  The 
Veteran denied suicidal or homicidal ideation.  He described 
his relationship with his wife as very good; he had a 
somewhat difficult relationship with one of his sons, but a 
positive relationship with his other two grown children.  He 
also hoped to someday regain an interest in hobbies that 
formerly interested him.  The examiner diagnosed PTSD and 
noted a current GAF score of 55.

The Veteran's mother submitted a letter in April 2008 
essentially stating the Veteran returned from Vietnam as a 
changed man, and exhibited symptoms such as nightmares and 
delusions that he was about to be attacked by Vietnamese.

The Veteran's sister submitted a letter in July 2008 
asserting the Veteran exhibited anger management problems 
over the years.  The Veteran was unable to keep a job and 
wanted to be alone.  Because of the Veteran's unpredictable 
anger his siblings tended to avoid him.  The Veteran's 
symptoms tended to be particularly bad during the period 
October through May.

During the Veteran's videoconference hearing before the Board 
in March 2009 he complained of frequent intrusive memories 
and flashbacks.  His wife testified the Veteran has become 
progressively more isolated over the years and no longer had 
any interest in anything; when exposed to crowds, such as 
shopping, he could become aggressive to the point of 
violence.  She characterized the Veteran as a "time bomb" 
in terms of anger management problems.  She also testified 
the Veteran has to be reminded to bathe after 3 or 4 days.  
The Veteran stated he could no longer work because he could 
not bring himself to leave the house or deal with other 
people.       

On review of the evidence above, the Board finds the 
occupational and social impairment from the Veteran's PTSD 
symptoms, both documented and subjective, most closely 
approximates the deficiencies in most areas required for a 70 
percent rating.  In this regard, the Board notes that the 
Veteran is shown to have difficulties in a work environment 
and in family and social relationships.  Although he does not 
manifest all of the symptoms associated with the 70 percent 
rating, he does manifest impaired impulse control (such as 
unprovoked irritability with periods of violence); neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships, all of which are squarely within the criteria 
for the 70 percent rating.

In reaching this decision, the Board has also considered the 
GAF scores assigned during the period in question.  As noted, 
the Veteran's GAF scores during the period ranged between 41 
and 55.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 is indicated where there are, 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  

For the most part, the Veteran's GAF scores are indicative of 
serious impairment.  

The Board has determined that a schedular rating in excess of 
70 percent is not in order because the occupational and 
social impairment from the disability does not more nearly 
approximate the total occupational and social impairment 
required for the 100 percent rating.  In this regard, the 
Board notes that the Veteran does not exhibit total 
occupational and social impairment, and has none of the 
symptoms associated with the 100 percent rating (gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living including 
maintenance of minimal personal hygiene; disorientation to 
time or place; or, memory loss for names of close relatives, 
own occupation, or own name).  

The Board notes that the Veteran's claim for a TDIU was 
denied in an August 2007 decision.  Although the TDIU issue 
has not been the subject of a Statement of the Case, 
according to the VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities which are the subject of the 
increased rating claim.  If the veteran asserts entitlement 
to a TDIU based in whole or in part on other service-
connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the 
TDIU claim except where appellate jurisdiction is assumed in 
order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  
See VAOGCPREC 6-96.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2007).

In this case, the Veteran has contended that he is 
unemployable due to his PTSD.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that, 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides." Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal 
employment will not be considered substantially gainful 
employment." 38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more. 38 C.F.R. § 4.16(a).

It appears from the record that the veteran has had no more 
than marginal employment since the effective date of service 
connection for PTSD.  In this regard, the Board notes that 
the carpet company that employed the Veteran from 1991 to 
August 2006 reported that the Veteran was fired because he 
was aggressive with a customer.  He had only been working 10 
hours a week and only made $13,700 during his last 12 months 
of employment.  In the Board's opinion, the lay and medical 
evidence discussed above adequately establishes that the 
Veteran is unable to maintain substantially gainful 
employment due to his PTSD.  In particular, the Board notes 
the May 2007 VA examiner's opinion that the Veteran had not 
been able to be gainfully employed on a regular basis at any 
point for the past decade and that this was probably related 
to his PTSD.  Accordingly, the Board concludes that a TDIU is 
warranted from the effective date of service connection for 
PTSD.

Evaluation of Duodenal Ulcer

Under 38 C.F.R. § 4.114, Diagnostic Code 7305 a 10 percent 
rating is warranted for a duodenal ulcer if it is mild with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is warranted for symptoms that are moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
symptoms that are moderately severe, i.e. less than severe 
but with impairment of health manifested by anemia and with 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four times per year.  A 
rating of 60 percent is warranted for severe symptoms with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melana, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

The Veteran's claim for an increased evaluation for duodenal 
ulcer was received in July 2006.  

The Veteran presented for history and physical (H&P) 
examination in May 2006 for the purpose of establishing VA 
care.  He reported having had a perforated ulcer 20 years 
previously.  He reported current symptoms of occasional 
heartburn, treated by oral medication with relief of 
symptoms.  He denied nausea, vomiting, decrease in appetite, 
or weight loss or gain.  He denied difficulty swallowing or 
change in bowel habits.  Physical examination was grossly 
normal.
  
The Veteran asserted in his July 2006 claim for increased 
rating that his duodenal ulcer caused him constant pain and 
daily discomfort.  The Veteran had to take daily medication 
that provided some relief, but often had to take additional 
medication for pain relief.

The Veteran's wife submitted a letter in July 2006 asserting 
that the Veteran's ulcer would bother him for 4-6 weeks at a 
time.  Over-the-counter medications provided minimal pain 
relief; the Veteran occasionally resorted to pressing a hard 
pillow against his stomach to control pain.  During such 
periods the Veteran would be crabby and miserable.

The Veteran presented to VA urgent care in July 2006 
complaining of ulcer pain not responsive to medication.  He 
reported that during flare-ups of PTSD symptoms his stomach 
pains would become worse, and characterized the pain as 7/10 
in intensity.  The Veteran's abdomen was tender to palpation.  
The clinician ordered workup to rule out H. pylori antibody.

The Veteran had a VA compensation and pension (C&P) 
examination of the stomach and duodenum in early August 2006.  
The Veteran was noted to be a poor historian.  He reported 
stomach pain unresponsive to medications until recently; 
however, he was very satisfied with medications prescribed by 
VA in July 2006. The Veteran denied recent vomiting but 
endorsed passing blood per rectum two weeks previously.  He 
reported occasional loose watery stools twice daily but 
denied episodes of anemia, colic, distention, nausea or 
vomiting.  He did not know if he had weight loss.  Physical 
examination showed a hard mass under the surgery scar 
probably representing scarification or ossification of the 
muscles, but no pain or tenderness.  The clinical impression 
was acid peptic disease and myositis ossicans. 

The Veteran had a VA general medical examination in May 2007 
in support of his claim for individual unemployability.  The 
Veteran reported taking medication for his acid condition.  
Examination showed well-healed 6-inch scar with some 
underlying induration of the muscles; the Veteran reported 
that one of the physical impediments to doing his current job 
installing tiles was pain in the abdomen and over the scar 
when lifting heavy tiles.  The examination is silent in 
regard to gastrointestinal complaints.  The examiner stated 
the abdominal scar might interfere with lifting heavy loads, 
but there did not appear to be occupational impairments 
physically.  

The Veteran's substantive appeal, received in April 2008, 
asserts the Veteran experienced pain from the ulcer 3 or 4 
times per year, for 2 or more weeks at a time.  The appeal 
asserts the Veteran passes blood and has intermitted pain for 
the rest of the year.

During the Veteran's videoconference hearing before the Board 
in March 2009, he stated his current medication was providing 
only intermittent relief.  At least 3 or 4 times per year, he 
experiences moderate-to-severe pain lasting 2 weeks or longer 
per episode not responsive to medication.

On review of the evidence above, the Board finds the 
Veteran's duodenal ulcer most closely approximates moderate 
disability with recurring episodes of severe symptoms.  In 
that regard, this symptomology is supported by statements 
from the Veteran's wife both in writing and in her testimony 
before the Board; "a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, a rating of 20 percent is warranted.

The Board has determined that a rating in excess of 20 
percent is not in order because the medical evidence of 
record disproves an impairment of health manifested by anemia 
or weight loss.  A 40 percent rating may also be assigned for 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year; the Veteran 
reports flare-ups 3 or 4 times per year, but there is no 
objective evidence that these episodes are incapacitating 
(defined as a period of signs and symptoms severe enough to 
require bed rest and treatment by a physician).

In addition to the medical evidence above the Board has 
carefully considered lay evidence offered by the Veteran, 
including his correspondence to VA and his testimony before 
the Board.  Affording full credibility to the lay evidence 
supports a grant of the higher 20 percent rating for the 
disability but does show symptoms more closely approximating 
the schedular criteria for a rating higher than 20 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess of 20 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The record does not record reflect that the Veteran has 
required frequent hospitalizations for the disability or that 
the manifestations of the disability are in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
increased rating granted herein.  Accordingly, referral of 
this case for extra-schedular consideration is not in order.

Computation of Combined Rating for Service-Connected 
Disabilities

When there are two of more service-connected compensable 
disabilities, a combined evaluation will be made following 
the table and rules prescribed in the 1945 Schedule for 
Rating Disabilities.  38 C.F.R. § 3.323.

Combined ratings are determined by using the Combined Ratings 
Table in Table I of 38 C.F.R. § 4.25.  To use Table I, the 
disabilities are first arranged in the exact order of their 
severity, beginning with the greatest disability and then 
combined using Table I; the figures appearing in the space 
where the column and the row intersect represent the combined 
value of the two.  This combined value is then converted to 
the nearest number divisible by 10; combined values ending in 
5 are adjusted upward.  If there are more than two 
disabilities, the combined value of the first two 
disabilities is charted against the third disability using 
Table I.  The same procedure is used if there are four or 
more disabilities.  38 C.F.R. § 4.25(a).

The Board's action above granted increased ratings for PTSD 
and duodenal ulcer, which will result in an increased 
combined rating.  However, for the purpose of answering the 
Veteran's appeal the Board will consider whether the RO 
correctly calculated the Veteran's combined disability under 
the previous ratings.

The Veteran previously had four compensable service-connected 
disabilities: (1) a 50 percent rating for PTSD; (2) a 10 
percent rating for residuals of shell fragment wound to left 
thigh; (3) a 10 percent rating for acne vulgaris on the back 
and shoulders; and, (4) a 10 percent rating for duodenal 
ulcer.  The RO calculated the combined rating as 60 percent.

Applying the above ratings to Table I, the first two 
disabilities (50 percent combined with 10 percent) yield a 
combined rating of 55.  A 55 percent rating and the 10 
percent rating for acne combine to 60.  A 60 percent rating 
and the 10 percent rating for duodenal ulcer combine to 64.  
The 64 percent rating is adjusted downward to 60 percent.  
Thus, the 60 percent combined rating assigned by the RO was 
correct.

ORDER

Entitlement to a 70 percent rating for PTSD, but not higher, 
throughout the initial rating period is granted, subject to 
the criteria applicable to the payment of monetary benefits.

Entitlement to a 20 percent rating for duodenal ulcer, but 
not higher, throughout the period of this claim is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to a TDIU is granted from January 30, 2006, 
subject to the criteria applicable to the payment of monetary 
benefits.

The appeal for revision of combined rating for service-
connected disabilities is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


